Case 2:19-cv-00193-HSO-MTP Document 191 Filed 03/22/21 Page 1 of 3

ttf
ann —, bf /
- lp 4 ff ie

/ if
Petition to set aside Clerk’s Default, and to correct the record

Ca. 2:19 cv 0193

SOUTHERN DISTRICT OF MISSISSIPPI

  

SITCOMM, et al MAR 22 2021
Vv. ov ARTHUR JOHNSTON —
SS

[PJennyMac, et al

 

An Affidavit by “Eeon”, and co-counter Plaintiff’s En banc

A lawsuit has been filed and the Respondent and service has been acknowledged and accepted.
However, it has been stated by way of what we believe to be a fraudulent affidavit, that several of
our members did not present a response to the court and to the parties.

[P]ennyMac it would appear by the record has received a copy of the response via the certificate of
service associated with the response, signed by each one of the CO-COUNTER PLAINTIFF'S, and
has entered a misrepresentative petition via affidavit to have the Clerk of Court move with the entry
of a Default against the CO-COUNTER PLAINTIFF'S so as to benefit from the falsity. (The
reason for the statement reference the CO-COUNTER PLAINTIFF'S is that the counter plaintiff's
placed in their answer/response a counterclaim and challenge to the court's jurisdiction, and by
doing so kindly as they believe they had, places them in the proper position as, the CO-COUNTER
PLAINTIFF'S).

Specifically, pursuant to Rule, ‘[w]hen a party against whom affirmative relief is sought has failed to
file or serve any document in the action, the party seeking relief may have the clerk enter a default
against the party failing to serve or file such document.”.

A party may also fail to plead or otherwise defend by failing to respond to counterclaims," cross-
claims," third-party claims, or summary judgment motions, failing to attend pretrial conferences '- and
other hearings," failing to obey various court orders, and failing to respond to certain discovery
requests under rule 37.2° The effect of an entry of default is that the defaulting party loses his standing
to contest the truth of all facts that are "well-pleaded" in the non-defaulting party's complaint. **

A proper motion to vacate or set aside the clerk's default must contain allegations of en-
excusable neglect, a meritorious defense and due diligence. See Schwartz v. Bus. Cards
Tomorrow, Inc., 644 So. 2d 611, 611 (Fla. 4" DCA 1994) (stating that for a default to be set aside,
the trial court must determine (1) whether the defendant has demonstrated -excusable neglect in
failing to respond; (2) whether the defendant has demonstrated a meritorious defense; and (3)
whether the defendant, subsequent to learning of the default, has demonstrated due diligence in
seeking relief.)

 
Case 2:19-cv-00193-HSO-MTP Document191 Filed 03/22/21 Page 2 of 3

An excusable neglect would include clerical errors, reasonable misunderstandings, as well as
circumstances beyond the party’s control.

For example, a [CLERK’s] misfiling of the [counter-claim/cross] complaint has been foun
to constitute an excusable neglect. Bland v. Viking Fire Protection, Inc.{internal citations
omitted). A clerical or secretarial error has al en found to constitute excu:

neglect where there has been no su ntial prejudice to the plaintiff. Broward Cty. v.
Perdue.

In order to establish excusable neglect, a party must file an affidavit or a sworn statement that
sets forth the facts explaining or justifying the mistake or inadvertence. See Armando, S.CL. v.
Plazza. It is important to note that in the absence of sworn statements or affidavits of excusable
neglect, the motion to vacate/set aside would be deemed defective. Unsworn statements would
likewise not suffice. Which is why we have repeated placed on the record sworn before The True
God Jehovah, a record of not accepting the false allegations of the clerk and the Counter
Defendants, and demanded an evidentiary hearing of which it would appear has gone ignored by
the court.

As to the meritorious defense, the motion should contain allegations of facts, which, if proven at
trial, would constitute a complete defense. Westinghouse Elevator Co., A Div. of Westinghouse Elec.
Corp. v. DFS Constr. Co., 438 So. 2d 125, 126-27 (Fla. 2d DCA 1983).

Finally, as to the due diligence prong, the Respondent/Defendant must move timely with the motion
to vacate/set aside the default. A delay in the filing of the motion may require the
Respondent/Defendant to prove an excusable neglect on the actual delay to avert a denial of the
relief.

So it is requested that the record be immediately corrected to reflect the many filings by the Counter-
Plaintiffs and that they did timely respond to the court. That the Counter-Defendant received a timely
service of Answer and Response as evidenced by certificate of service. The Certificate of service
documents service upon the Respondents, how is it that they could produce an affidavit stating that the
Counter Plaintiff's did not answer? They were to have stated that ‘have not filed an answer’, not the
intentionally misleading “have failed to respond” false statement by the respondents, which documents
the validity of not only a proper response but proper service upon the parties. It is for these reasons
aforestated, and the accompanying “memorandum of facts”, that we present before this body in exercise

of our right to demand a fair and impartial trial before a fair and impartial common law generate under the
Bill of Rights of the United States Constitution at amendment number seven.

The aforementioned information based on firsthand information, witnessed by and before the true God
the original notary, Jehovah as such so help us God. We also document on the record by facts, proves,
and evidences bringing to the court’s attention as is “judicial knowledge”, that the court is to so
construed each of the prior filed presentment’s by these non-lawyered individuals [as is protected by
the Bill of Rights of the Constitution for the United States) contextually, and placed before the court
each of the stricken the presentment so as to have each revived and considered as of the date of
original filing as is proper, just and required by law and the full interest of justice. This is presented on
this March 13, 2021 as such under penalty of divine retribution if substantially otherwise so help us God.

op)
Case 2:19-cv-00193-HSO-MTP Document 191 Filed 03/22/21 Page 3of3

S:/ SITCOMM ARBITRATION ASSOCIATION
S:/ Mark Moffett

S:/ Kirk Gibbs

S:/ Rance Magee
S:/ Sandra Goulette
S:/ Ronnie Kahapea
S:/ Mark Johnson
S:/ Eeon

S:/ Brett “Eeon” Jones
